Consent of Independent Registered Public Accounting Firm The Board of Directors Calvert Variable Series, Inc.: We consent to the use of our report dated February 25, 2013, with respect to the financial statements of the Calvert VP SRI Balanced Portfolio, a series of Calvert Variable Series, Inc., as of December 31, 2012, incorporated herein by reference, and to the references to our firm under the headings Financial Highlights in the Prospectus and Independent Registered Public Accounting Firm and Custodian and Fund Service Providers in the Statement of Additional Information included in this Registration Statement filed in Form N-1A. Philadelphia, Pennsylvania October 16, 2013
